Exhibit 10.1
AMENDED AND RESTATED
HILAND HOLDINGS
LONG-TERM INCENTIVE PLAN
     SECTION 1.    Purpose of the Plan.    
     The Hiland Holdings Long-Term Incentive Plan (the “Plan”) has been adopted
by Hiland Partners GP Holdings, LLC, a Delaware partnership (the “Company”), the
general partner of Hiland Holdings GP, LP (the “Partnership”), and is intended
to promote the interests of the Company by providing to Employees and Directors
of the Company and its Affiliates incentive compensation awards for superior
performance that are based on Units. The Plan is also contemplated to enhance
the ability of the Company and its Affiliates to attract and retain the services
of individuals who are essential for the growth and profitability of the Company
and to encourage them to devote their best efforts to advancing the business of
the Company and their respective employers.
     SECTION 2.    Definitions.    
     As used in the Plan, the following terms shall have the meanings set forth
below:
     “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question. As used
herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise; provided, however that, after November 6, 2008, any entity controlled
directly or indirectly by any of the Hamm Parties, other than the Company, the
Partnership or any of their respective subsidiaries, shall not be considered an
Affiliate of the Company, the Partnership or any of their respective
subsidiaries for purposes of the Plan or any Awards granted thereunder, except
those Awards held on November 6, 2008 by a Participant who is an employee of any
entity controlled directly or indirectly by any of the Hamm Parties, other than
the Company, the Partnership or any of their respective subsidiaries, on
November 6, 2008.”
     “Award” means an Option, Restricted Unit, Phantom Unit, or Substitute Award
granted under the Plan, and shall include any tandem DERs granted with respect
to a Phantom Unit or Option.
     “Award Agreement” means the written agreement by which an Award shall be
evidenced.
     “Board” means the Board of Directors of the Company.
     “Change of Control” means, and shall be deemed to have occurred upon the
occurrence

 



--------------------------------------------------------------------------------



 



of one or more of the following events: (i) any sale, lease, exchange or other
transfer or disposition (in one transaction or a series of related transactions)
of all or substantially all of the assets of the Partnership or the Company to
any Person and/or its Affiliates, other than to Harold Hamm, the Harold Hamm DST
Trust, the Harold Hamm HJ Trust, any other trust primarily for the benefit of
Harold Hamm and/or his family (together, the “Hamm Parties”), the Partnership,
the Company and/or any of their Affiliates; (ii) the consolidation,
reorganization, merger or other transaction pursuant to which more than 50% of
the combined voting power of the outstanding equity interests in the Company
cease to be owned (directly or indirectly) by the Hamm Parties; or (iii) the
Company (or an Affiliate thereof) ceasing to be the general partner of the
Partnership. However, with respect to an Award that is subject to Section 409A
of the Code, Change of Control shall mean a “change of control event” as
provided in the regulations and guidance issued under Section 409A of the Code.
     “Committee” means the Board or such committee of the Board designated by
the Board to serve as the Committee of the Plan.
     “DER” means a contingent right, granted in tandem with a specific Option or
Phantom Unit, to receive an amount in cash equal to the cash distributions made
by the Partnership with respect to a Unit during the period such Award is
outstanding.
     “Director” means a member of the Board who is not an Employee.
     “Employee” means any employee of the Company or an Affiliate.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Fair Market Value” means the closing sales price of a Unit on the last
trading date preceding the applicable date (or if there is no trading in the
Units on such date, on the next preceding date on which there was trading) as
reported in The Wall Street Journal (or other reporting service approved by the
Committee). In the event Units are not publicly traded at the time a
determination of fair market value is required to be made hereunder, the
determination of fair market value shall be made in good faith by the Committee.
     “Option” means an option to purchase Units granted under the Plan.
     “Participant” means any Employee or Director granted an Award under the
Plan.
     “Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership of Hiland Holdings, LP, as it may be amended or amended and restated
from time to time.
     “Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.
     “Phantom Unit” means a phantom (notional) Unit granted under the Plan which
upon

 



--------------------------------------------------------------------------------



 



vesting entitles the Participant to receive a Unit or an amount of cash equal to
the Fair Market Value of a Unit, as determined by the Committee in its
discretion.
     “Restricted Period” means the period established by the Committee with
respect to an Award during which the Award remains subject to forfeiture and is
either not exercisable by or payable to the Participant, as the case may be.
     “Restricted Unit” means a Unit granted under the Plan that is subject to a
Restricted Period.
     “Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange
Act, or any successor rule or regulation thereto as in effect from time to time.
     “SEC” means the Securities and Exchange Commission, or any successor
thereto.
     “Substitute Award” means an award granted pursuant to Section 6(d)(viii) of
the Plan.
     “UDR” means a distribution made by the Partnership with respect to a
Restricted Unit.
     “Unit” means a Common Unit of the Partnership.
     SECTION 3.    Administration.    
     The Plan shall be administered by the Committee. A majority of the
Committee shall constitute a quorum, and the acts of the members of the
Committee who are present at any meeting thereof at which a quorum is present,
or acts unanimously approved by the members of the Committee in writing, shall
be the acts of the Committee. Subject to the following and applicable law, the
Committee, in its sole discretion, may delegate any or all of its powers and
duties under the Plan, including the power to grant Awards under the Plan, to
the Chief Executive Officer of the Company, subject to such limitations on such
delegated powers and duties as the Committee may impose, if any. Upon any such
delegation all references in the Plan to the “Committee”, other than in
Section 7, shall be deemed to include the Chief Executive Officer; provided,
however, that such delegation shall not limit the Chief Executive Officer’s
right to receive Awards under the Plan. Notwithstanding the foregoing, the Chief
Executive Officer may not grant Awards to, or take any action with respect to
any Award previously granted to, a person who is an officer subject to
Rule 16b-3 or a member of the Board. Subject to the terms of the Plan and
applicable law, and in addition to other express powers and authorizations
conferred on the Committee by the Plan, the Committee shall have full power and
authority to: (i) designate Participants; (ii) determine the type or types of
Awards to be granted to a Participant; (iii) determine the number of Units to be
covered by Awards; (iv) determine the terms and conditions of any Award;
(v) determine whether, to what extent, and under what circumstances Awards may
be settled, exercised, canceled, or forfeited; (vi) interpret and administer the
Plan and any instrument or agreement relating to an Award made under the Plan;
(vii) establish, amend, suspend, or waive such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Plan; and (viii) make any other determination and take any other action that the
Committee deems necessary or desirable for the

 



--------------------------------------------------------------------------------



 



administration of the Plan. Unless otherwise expressly provided in the Plan, all
designations, determinations, interpretations, and other decisions under or with
respect to the Plan or any Award shall be within the sole discretion of the
Committee, may be made at any time and shall be final, conclusive, and binding
upon all Persons, including the Company, the Partnership, any Affiliate, any
Participant, and any beneficiary of any Award.
     SECTION 4.    Units.    
     (a)    Limits on Units Deliverable.    Subject to adjustment as provided in
Section 4(c), the number of Units that may be delivered with respect to Awards
under the Plan is 2,160,000 of which no more than 720,000 may be delivered with
respect to vested Restricted Unit and Phantom Unit awards. If any Award is
forfeited, cancelled, exercised or otherwise terminated without the actual
delivery of Units pursuant to such Award (the grant of Restricted Units are not
considered the delivery of Units for this purpose), including any Award under
which Units are held back to cover the exercise price or tax withholding, such
Units shall be available to satisfy future Awards under the Plan. There shall
not be any limitation on the number of Awards that may be granted and paid in
cash.
     (b)    Sources of Units Deliverable Under Awards.    Any Units delivered
pursuant to an Award shall consist, in whole or in part, of Units acquired in
the open market, from any Affiliate, the Partnership or any other Person, or any
combination of the foregoing, as determined by the Committee in its discretion.
     (c)    Automatic Anti-dilution Adjustments.    In the event of any “equity
restructuring” event, e.g., a distribution (whether in the form of cash, Units,
other securities, or other property), recapitalization, split, reverse split,
reorganization, split-up, spin-off, repurchase, or exchange of Units or other
securities of the Partnership, issuance of warrants or other rights to purchase
Units or other securities of the Partnership, or other similar transaction or
event, which event would be subject to the “anti-dilution” adjustment provisions
of FAS 123R that could result in an additional compensation expense if the
adjustments were discretionary, the Committee shall not have any discretion upon
such event and shall equitably adjust the number and type of Units (or other
securities or property) covered by each outstanding Award and the terms,
including the exercise price and performance criteria (if any), of such Award to
reflect such event and shall also adjust the number and type of Units (or other
securities or property) with respect to which Awards may be granted after such
event.
     SECTION 5.    Eligibility.    
     Any Employee or Director shall be eligible to be designated a Participant
and receive an Award under the Plan.
     SECTION 6.    Awards.    
     (a)    Options.    The Committee shall have the authority to determine the
Employees and Directors to whom Options shall be granted, the number of Units to
be covered by each Option, whether DERs are granted with respect to such Option,
the purchase price therefor and the

 



--------------------------------------------------------------------------------



 



conditions and limitations applicable to the exercise of the Option, including
the following terms and conditions and such additional terms and conditions, as
the Committee shall determine, that are not inconsistent with the provisions of
the Plan.
     (i)    Exercise Price.    The purchase price per Unit purchasable under an
Option shall be determined by the Committee at the time the Option is granted
but, except with respect to a Substitute Award, may not be less than its Fair
Market Value as of the date of grant.
     (ii)    Time and Method of Exercise.    The Committee shall determine the
Restricted Period, i.e., the time or times at which an Option may be exercised
in whole or in part, which may include, without limitation, accelerated vesting
upon the achievement of specified performance goals, and the method or methods
by which payment of the exercise price with respect thereto may be made or
deemed to have been made, which may include, without limitation, cash, check
acceptable to the Company, a “cashless-broker” exercise through procedures
approved by the Company, other securities or other property, or any combination
thereof, having a Fair Market Value on the exercise date equal to the relevant
exercise price. In addition, the Committee, in its discretion, may withhold on
an exercise a number of Units otherwise to be required upon such exercise that
have a Fair Market Value equal to the aggregate exercise price otherwise
required to be paid upon such exercise.
     (iii)    Forfeitures.    Except as otherwise provided in the terms of the
Option grant, upon termination of a Participant’s employment with the Company
and its Affiliates or membership on the Board, whichever is applicable, for any
reason during the applicable Restricted Period, all Options shall be forfeited
by the Participant. The Committee may, in its discretion, waive in whole or in
part such forfeiture with respect to a Participant’s Options.
     (iv)    Option DERs.    To the extent provided by the Committee, in its
discretion, a grant of Options may include a tandem DER grant in a separate
arrangement as provided by the regulations under Section 409A of the Code, which
may provide that such DERs shall be paid directly to the Participant, be
credited to a bookkeeping account (with or without interest in the discretion of
the Committee) subject to the same vesting restrictions as the tandem Options
Award, or be subject to such other provisions or restrictions as determined by
the Committee in its discretion, provided such DERs do not cause the Option to
be subject to Section 409A of the Code, unless the Option is subject to
Section 409A without regard to the tandem DERs.
     (b)    Restricted Units and Phantom Units.    The Committee shall have the
authority to determine the Employees and Directors to whom Restricted Units or
Phantom Units shall be granted, the number of Restricted Units or Phantom Units
to be granted to each such Participant, the Restricted Period, the conditions
under which the Restricted Units or Phantom Units may become vested or forfeited
and such other terms and conditions as the Committee may establish with respect
to such Awards, including whether DERs are granted with respect to the Phantom
Units.

 



--------------------------------------------------------------------------------



 



     (i)    DERs.    To the extent provided by the Committee, in its discretion,
a grant of Phantom Units may include a tandem DER grant, which may provide that
such DERs shall be paid directly to the Participant, be credited to a
bookkeeping account (with or without interest in the discretion of the
Committee) subject to the same vesting restrictions as the tandem Phantom Unit
Award, or be subject to such other provisions or restrictions as determined by
the Committee in its discretion.
     (ii)    UDRs.    To the extent provided by the Committee, in its
discretion, a grant of Restricted Units may provide that distributions made by
the Company with respect to the Restricted Units shall be subject to such
forfeiture and other restrictions as the Committee may choose and, if
restricted, such distributions shall be held, without interest, until the UDR
vests or is forfeited, as the case may be. Absent such a restriction on the UDRs
in the grant agreement, UDRs shall be paid to the holder of the Restricted Unit
without restriction.
     (iii)    Forfeitures.    Except as otherwise provided in the terms of the
Restricted Units or Phantom Units grant, upon termination of a Participant’s
employment with the Company and its Affiliates or membership on the Board,
whichever is applicable, for any reason during the applicable Restricted Period,
all outstanding Restricted Units and Phantom Units awarded the Participant shall
be automatically forfeited on such termination. The Committee may, in its
discretion, waive in whole or in part such forfeiture with respect to a
Participant’s Restricted Units and/or Phantom Units.
     (iv)    Lapse of Restrictions.    
     (A)  Phantom Units. Upon or as soon as reasonably practical following the
vesting of each Phantom Unit, subject to the provisions of Section 8(b), the
Participant shall be entitled to receive from the Company one Unit or cash equal
to the Fair Market Value of a Unit, as determined by the Committee in its
discretion.
     (B)  Restricted Units. Upon or as soon as reasonably practical following
the vesting of each Restricted Unit, subject to the provisions of Section 8(b),
the Participant shall be entitled to have the restrictions removed from his or
her Unit certificate so that the Participant then holds an unrestricted Unit.
     (v)    Cancellation of Outstanding Options.    Notwithstanding anything in
the Plan or an Award Agreement to the contrary, the Committee may, in its sole
discretion, cancel all or some of the Options then outstanding by paying the
holder an amount of cash equal to the excess of the Fair Market Value of a Unit
over the exercise price of such Option.
     (c)    General.    
     (i)    Awards May Be Granted Separately or Together.    Awards may, in the

 



--------------------------------------------------------------------------------



 



discretion of the Committee, be granted either alone or in addition to, in
tandem with, or in substitution for any other Award granted under the Plan or
any award granted under any other plan of the Company or any Affiliate. Awards
granted in addition to or in tandem with other Awards or awards granted under
any other plan of the Company or any Affiliate may be granted either at the same
time as or at a different time from the grant of such other Awards or awards.
     (ii)    Limits on Transfer of Awards.    
     (A)  Except as provided in (B) or (C) below, each Option shall be
exercisable only by the Participant during the Participant’s lifetime, or by the
person to whom the Participant’s rights shall pass by will or the laws of
descent and distribution.
     (B)  Except as provided in (C) below or a qualified domestic relations
order, no Award and no right under any such Award may be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by a Participant
and any such purported assignment, alienation, pledge, attachment, sale,
transfer or encumbrance shall be void and unenforceable against the Company, the
Partnership or any Affiliate.
     (C)  To the extent specifically provided by the Committee with respect to
an Option, an Option may be transferred by a Participant without consideration
to immediate family members or related family trusts, limited partnerships or
similar entities or on such terms and conditions as the Committee may from time
to time establish.
     (iii)    Term of Awards.    The term of each Award shall be for such period
as may be determined by the Committee.
     (iv)    Unit Certificates.    All certificates for Units or other
securities of the Partnership delivered under the Plan pursuant to any Award or
the exercise thereof shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan or the rules,
regulations, and other requirements of the SEC, any stock exchange upon which
such Units or other securities are then listed, and any applicable federal or
state laws, and the Committee may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions.
     (v)    Consideration for Grants.    Awards may be granted for such
consideration, including services, as the Committee determines.
     (vi)    Delivery of Units or other Securities and Payment by Participant of
Consideration.    Notwithstanding anything in the Plan or any grant agreement to
the contrary, delivery of Units pursuant to the exercise or vesting of an Award
may be deferred for any period during which, in the good faith determination of
the Committee, the Company is not reasonably able to obtain Units to deliver
pursuant to such Award

 



--------------------------------------------------------------------------------



 



without violating the rules or regulations of any applicable law or securities
exchange. No Units or other securities shall be delivered pursuant to any Award
until payment in full of any amount required to be paid pursuant to the Plan or
the applicable Award grant agreement (including, without limitation, any
exercise price or tax withholding) is received by the Company.
     (vii)    Change of Control.    Unless specifically provided otherwise in
the Award agreement, upon a Change of Control all outstanding Awards shall
automatically vest and be payable or become exercisable in full, as the case may
be.
     (viii)    Substitute Awards.    Awards may be granted under the Plan in
substitution of similar awards held by individuals who become Employees or
Directors as a result of a merger, consolidation or acquisition by the Company
or an Affiliate of another entity or the assets of another entity. Such
substitute awards that are Options may have exercise prices less than the Fair
Market Value of a Unit on the date of such substitution provided the regulations
under Section 409A of the Code concerning “substitute awards” are satisfied.
     SECTION 7.    Amendment and Termination.    
     Except to the extent prohibited by applicable law:
     (a)    Amendments to the Plan.    Except as required by the rules of the
principal securities exchange on which the Units are traded and subject to
Section 7(b) below, the Board or the Committee may amend, alter, suspend,
discontinue, or terminate the Plan in any manner, including increasing the
number of Units available for Awards under the Plan, without the consent of any
partner, Participant, other holder or beneficiary of an Award, or other Person.
     (b)    Amendments to Awards.    Subject to Section 7(a), the Committee may
waive any conditions or rights under, amend any terms of, or alter any Award
theretofore granted, provided no change, other than pursuant to Section 7(c), in
any Award shall materially reduce the benefit to Participant without the consent
of such Participant.
     (c)    Actions Upon the Occurrence of Certain Events.    In connection with
a Change of Control or any changes in applicable laws, regulations, or
accounting principles affecting the financial statements of the Partnership, the
Committee, in its sole discretion and on such terms and conditions as it deems
appropriate, may take any one or more of the following actions in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Plan or an outstanding Award:
     (A)  provide for either (i) the termination of any Award in exchange for an
amount of cash, if any, equal to the amount that would have been attained upon
the exercise of such Award or realization of the Participant’s rights (and, for
the avoidance of doubt, if as of the date of the occurrence of such transaction
or event the Committee determines in good faith that no amount would have been
attained upon the exercise of such Award or realization of the Participant’s
rights, then such Award may be terminated

 



--------------------------------------------------------------------------------



 



by the Company without payment) or (ii) the replacement of such Award with other
rights or property selected by the Committee in its sole discretion;
     (B)  provide that such Award be assumed by the successor or survivor
entity, or a parent or subsidiary thereof, or be substituted for by similar
options, rights or awards covering the equity of the successor or survivor, or a
parent or subsidiary thereof, with appropriate adjustments as to the number and
kind of equity interests and prices;
     (C)  make adjustments in the number and type of Units (or other securities
or property) subject to outstanding Awards, and in the number and kind of
outstanding Awards and/or in the terms and conditions of (including the exercise
price), and the vesting/performance criteria included in, outstanding Awards;
     (D)  provide that such Award shall be exercisable or payable,
notwithstanding anything to the contrary in the Plan or the applicable Award
Agreement; and
     (E)  provide that the Award cannot be exercised or become payable after
such event, i.e., shall terminate upon such event.
Notwithstanding the foregoing, with respect to an above event that is an “equity
restructuring” event subject to Section 4(c), the adjustment provisions of
Section 4(c) shall control to the extent they are in conflict with the
discretionary provisions of this Section 7 if the exercise of such discretion
would result in adverse compensation charges to the Company or Partnership for
accounting purposes.
     SECTION 8.    General Provisions.    
     (a)    No Rights to Award.    No Person shall have any claim to be granted
any Award under the Plan, and there is no obligation for uniformity of treatment
of Participants. The terms and conditions of Awards need not be the same with
respect to each recipient.
     (b)    Tax Withholding.    The Company or any Affiliate is authorized to
withhold from any Award, from any payment due or transfer made under any Award
or from any compensation or other amount owing to a Participant the amount (in
cash, Units, other securities, Units that would otherwise be issued pursuant to
such Award or other property) of any applicable taxes payable in respect of the
grant of an Award, its exercise, the lapse of restrictions thereon, or any
payment or transfer under an Award or under the Plan and to take such other
action as may be necessary in the opinion of the Company to satisfy its
withholding obligations for the payment of such taxes.
     (c)    No Right to Employment or Services.    The grant of an Award shall
not be construed as giving a Participant the right to be retained in the employ
of the Company or any Affiliate or to remain on the Board, as applicable.
Further, the Company or an Affiliate may at any time dismiss a Participant from
employment free from any liability or any claim under the Plan, unless otherwise
expressly provided in the Plan, any Award

 



--------------------------------------------------------------------------------



 



agreement or other agreement.
     (d)    Governing Law.    The validity, construction, and effect of the Plan
and any rules and regulations relating to the Plan shall be determined in
accordance with the laws of the State of Delaware without regard to its conflict
of laws principles.
     (e)    Severability.    If any provision of the Plan or any award is or
becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any Person or Award, or would disqualify the Plan or any
award under any law deemed applicable by the Compensation Committee, such
provision shall be construed or deemed amended to conform to the applicable
laws, or if it cannot be construed or deemed amended without, in the
determination of the Compensation Committee, materially altering the intent of
the Plan or the Award, such provision shall be stricken as to such jurisdiction,
person or award and the remainder of the Plan and any such Award shall remain in
full force and effect.
     (f)    Other Laws.    The Committee may refuse to issue or transfer any
Units or other consideration under an Award if, in its sole discretion, it
determines that the issuance or transfer of such Units or such other
consideration might violate any applicable law or regulation, the rules of the
principal securities exchange on which the Units are then traded, or entitle the
Partnership or an Affiliate to recover the same under Section 16(b) of the
Exchange Act, and any payment tendered to the Company by a Participant, other
holder or beneficiary in connection with the exercise of such Award shall be
promptly refunded to the relevant Participant, holder or beneficiary.
     (g)    No Trust or Fund Created.    Neither the Plan nor any award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any participating Affiliate and a
Participant or any other Person. To the extent that any Person acquires a right
to receive payments from the Company or any participating Affiliate pursuant to
an Award, such right shall be no greater than the right of any general unsecured
creditor of the Company or any participating Affiliate.
     (h)    No Fractional Units.    No fractional Units shall be issued or
delivered pursuant to the Plan or any Award, and the Committee shall determine
whether cash, other securities, or other property shall be paid or transferred
in lieu of any fractional Units or whether such fractional Units or any rights
thereto shall be canceled, terminated, or otherwise eliminated.
     (i)    Headings.    Headings are given to the Sections and subsections of
the Plan solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Plan or any provision thereof.
     (j)    Facility Payment.    Any amounts payable hereunder to any person
under legal disability or who, in the judgment of the Committee, is unable to
properly manage his financial affairs, may be paid to the legal representative
of such person, or may be

 



--------------------------------------------------------------------------------



 



applied for the benefit of such person in any manner which the Committee may
select, and the Company shall be relieved of any further liability for payment
of such amounts.
     (k)    Participation by Affiliates.    In making Awards to Employees
employed by an entity other than by the Company, the Committee shall be acting
on behalf of the Affiliate, and to the extent an Affiliate has an obligation to
reimburse the Company or such other Affiliate for compensation paid to Employees
for services rendered for the benefit of the Affiliate, such payments or
reimbursement payments may be made by the Affiliate directly to the Company or
such other Affiliate, and, if made to the Company, shall be received by the
Company as agent for such other Affiliate.
     (l)    Gender and Number.    Words in the masculine gender shall include
the feminine gender, the plural shall include the singular and the singular
shall include the plural.
     (m)    Compliance with Section 409A.    Nothing in the Plan or any Award
Agreement shall operate or be construed to cause the Plan or an Award to fail to
comply with the requirements of Section 409A of the Internal Revenue Code. The
applicable provisions of Section 409A and the regulations thereunder are hereby
incorporated by reference and shall control over any Plan or Award Agreement
provision in conflict therewith.
     SECTION 9.    Term of the Plan.    
     The Plan shall be effective on the date of its approval by the Board and
shall continue until the earliest of (i) the date terminated by the Board,
(ii) all available Units under the Plan have been paid to Participants, or
(iii) the 10th anniversary of the date the Plan is approved by the unitholders
of the Company. However, unless otherwise expressly provided in the Plan or in
an applicable Award Agreement, any Award granted prior to such termination, and
the authority of the Board or the Committee to amend, alter, adjust, suspend,
discontinue, or terminate any such Award or to waive any conditions or rights
under such Award, shall extend beyond such termination date.

 